Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-8 Filed: 01/18/19 Page: 1 of 7 PAGEID #: 7201




                             APPENDIX H
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-8 Filed: 01/18/19 Page: 2 of 7 PAGEID #: 7202



                                                 Appendix H

                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO


    OHIO A. PHILIP RANDOLPH INSTITUTE,        )
    LEAGUE OF WOMEN VOTERS OF OHIO,           )
    THE OHIO STATE UNIVERSITY COLLEGE         )
    DEMOCRATS, NORTHEAST OHIO YOUNG           )
    BLACK DEMOCRATS, HAMILTON COUNTY          )
    YOUNG DEMOCRATS, LINDA GOLDENHAR,         )
    DOUGLAS BURKS, SARAH INSKEEP,             )
    CYNTHIA LIBSTER, KATHRYN DEITSCH,         )
    LUANN BOOTHE, MARK JOHN GRIFFITHS,        )
    LAWRENCE NADLER, CHITRA WALKER,           )
    TRISTAN RADER, RIA MEGNIN,                )                   No. 1:18-cv-00357-TSB
    ANDREW HARRIS, AARON DAGRES,              )
    ELIZABETH MYER, BETH HUTTON,              )                   Judge Timothy S. Black
    TERESA THOBABEN,                          )                   Judge Karen Nelson Moore
    and CONSTANCE RUBIN,                      )                   Judge Michael H. Watson
                                              )                   Magistrate Judge Karen L. Litkovitz
             Plaintiffs,                      )
                                              )
    v.                                        )
                                              )
    RYAN SMITH, Speaker of the Ohio House     )
    of Representatives, LARRY OBHOF,          )
    President of the Ohio Senate, and         )
    JON HUSTED, Secretary of State of Ohio,   )
    in their official capacities,             )
                                              )
             Defendants.                      )
    _________________________________________ )

                           DEFENDANTS’ INITIAL TRIAL EXHIBIT LIST

                                                                                 Case/Deposition
     Trial Exhibit #                          Description
                                                                                    Reference
           D1          Map of H.B. 369 Plan
           D2          Map of H.B 319 Plan

                       Map of Enacted Congressional Plan Used in 2002 through
           D3
                       2012 Election Cycles




                                                       1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-8 Filed: 01/18/19 Page: 3 of 7 PAGEID #: 7203




                                                                                https://www.sos.state.oh.us/ele
                  Official Secretary of State Election Return Data for 2002
         D4                                                                     ctions/election-results-and-
                  General Election (Statewide and Congressional Races)          data/2002-elections-results/


                                                                                https://www.sos.state.oh.us/ele
                  Official Secretary of State Election Return Data for 2004
         D5                                                                     ctions/election-results-and-
                  General Election (Statewide and Congressional Races)          data/2004-elections-results/


                                                                                https://www.sos.state.oh.us/ele
                  Official Secretary of State Election Return Data for 2006
         D6                                                                     ctions/election-results-and-
                  General Election (Statewide and Congressional Races)          data/2006-elections-results/


                                                                                https://www.sos.state.oh.us/ele
                  Official Secretary of State Election Return Data for 2008
         D7                                                                     ctions/election-results-and-
                  General Election (Statewide and Congressional Races)          data/2008-election-results/


                                                                                https://www.sos.state.oh.us/ele
                  Official Secretary of State Election Return Data for 2010
         D8                                                                     ctions/election-results-and-
                  General Election (Statewide and Congressional Races)          data/2010-elections-results/


                                                                                https://www.sos.state.oh.us/ele
                  Official Secretary of State Election Return Data for 2012
         D9                                                                     ctions/election-results-and-
                  General Election (Statewide and Congressional Races)          data/2012-elections-results/


                                                                                https://www.sos.state.oh.us/ele
                  Official Secretary of State Election Return Data for 2014
         D10                                                                    ctions/election-results-and-
                  General Election (Statewide and Congressional Races)          data/2014-elections-results/

                                                                                https://www.sos.state.oh.us/ele
                  Official Secretary of State Election Return Data for 2016     ctions/election-results-and-
         D11                                                                    data/2016-official-elections-
                  General Election (Statewide and Congressional Races)
                                                                                results/

                                                                                https://www.sos.state.oh.us/ele
                  Official Secretary of State Election Return Data for August   ctions/election-results-and-
         D12                                                                    data/2018-official-elections-
                  8, 2018 Special Election for Congressional District 12
                                                                                results/

                                                                                https://www.sos.state.oh.us/ele
                  Official Secretary of State Election Return Data for 2018     ctions/election-results-and-
         D13                                                                    data/2018-official-elections-
                  General Election (Statewide and Congressional Races)
                                                                                results/

                  9/15/2011 - Ohio House and Senate Session Transcripts
         D14
                  (Parts 1 & 2) with Errata Sheet
                  9/21/2011 - Ohio House Session Transcript with Errata
         D15
                  Sheet
                  9/21/2011 - Ohio Senate Session Transcript with Errata
         D16
                  Sheet
                  11/3/2011 - Ohio House Session Transcript with Errata
         D17
                  Sheet
                  12/14/2011 - Ohio House Session Transcript with Errata
         D18
                  Sheet
                  12/14/2011 - Ohio Senate Session Transcript with Errata
         D19
                  Sheet


                                                    2
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-8 Filed: 01/18/19 Page: 4 of 7 PAGEID #: 7204



         D20      Expert Report of M.V. Hood, III (11/12/2018)                     Hood Exhibit 1
                  Supplemental Expert Report of M.V. Hood III
         D21
                  (12/28/2018)
         D22      Expert Report of Douglas Johnson, Ph.D. (11/10/2018)             Johnson Exhibit 1
         D23      Resume of Douglas Johnson, Ph.D.                                 Johnson Exhibit 2
         D24      Rebuttal Report of Janet R. Thornton, Ph.D.                      Thornton Exhibit 1
                  Chart - "District/Plaintiff's Original Districts" Dr. Cho's 3+
         D25      Million Outcome for Plaintiffs Revised Districts,                Thornton Exhibit 8
                  Percentage from 2008-2010 Statewide Elections
         D26      Expert Report of Sean Trende (11/12/2018)                        Trende Exhibit 1
         D27      Curriculum Vitae of Sean Trende                                  Trende Exhibit 5
                  2/12/2018 - E-mail from Brad Wenstrup to Burks, Bates-
         D28                                                                       Burks Exhibit 2
                  Stamped INDPLTS_0015960
                  3/7/2018 - E-mail from Douglas Burks to Rapach, Smith
         D29                                                                       Burks Exhibit 3
                  and Others, Bates-Stamped INDPLTS_0015983
                  3/7/2018 - FCNL memo, Bates-Stamped
         D30                                                                       Burks Exhibit 4
                  INDPLTS_0015984-15985
                  8/23/2018 - E-mail from Douglas Burks to Wenstrup,
         D31                                                                       Burks Exhibit 6
                  Bates-Stamped INDPLTS_0016034
                  2/28/2018 - E-mail from Douglas Burks to Rapach, Bates-
         D32                                                                       Burks Exhibit 9
                  Stamped INDPLTS_0016084
                  5/23/2018 - E-mail from Douglas Burks to Paul Moke,
         D33                                                                       Burks Exhibit 11
                  Bates-Stamped INDPLTS_0016023-16025
                  5/23/2018 - E-mail from Douglas Burks to
         D34      steve@careerfastrack.com, Bates-Stamped                          Burks Exhibit 12
                  INDPLTS_0016093-16094
         D35      Address-searchable Google map of Ohio 2012 Plan                  Dagres Exhibit 2
                  Address-searchable Google map of Ohio Proposed
         D36                                                                       Dagres Exhibit 4
                  Remedial Plan
                  Comments from Aaron Dagres, Bates-Stamped
         D37                                                                       Dagres Exhibit 6
                  INDPLTS_0013073
                  7/14/2018 - E-Mail from Patrick Barnacle to Aaron
         D38                                                                       Dagres Exhibit 14
                  Dagres, Bates-Stamped INDPLTS_0002971-2995
                  11/17/2016 - E-mail from Kathy Deitsch to Debbie
         D39      Sneddon and others, Bates-Stamped INDPLTS_0018871-               Deitsch Exhibit 2
                  18874
                  10/31/2017 - E-mail from Kathy Deitsch to
         D40      Rep48@ohiohouse.gov and Others, Bates-Stamped                    Deitsch Exhibit 6
                  INDPLTS_0024143-24144
                  4/29/2018 - E-mail from Kathy Deitsch to
         D41      newsroom@dailystandard.com, Bates-Stamped                        Deitsch Exhibit 7
                  INDPLTS_0021432




                                                      3
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-8 Filed: 01/18/19 Page: 5 of 7 PAGEID #: 7205



                  5/25/2018 - E-mail from Kathy Deitsch to Catherine
         D42      Turcer and others, Bates-Stamped INDPLTS_0021536-             Deitsch Exhibit 8
                  21537
                  8/31/2018 - E-mail from Kathy Deitsch to
         D43      mrotondorn@yahoo.com, Bates-Stamped                           Deitsch Exhibit 10
                  INDPLTS_0021692
                  5/30/2018 - E-mail from Kathy Deitsch to
         D44      adkinsandaffilies@yahoo.com, Bates-Stamped                    Deitsch Exhibit 12
                  INDPLTS_0022390-22391
                  1/24/2018 - M. Griffiths' Statement to Government
         D45      Oversight and Reform Committee, Bates-Stamped                 Griffiths Exhibit 4
                  INDPLTS_0000173
                  1/22/2018 - E-Mail from Megan Griffiths to Mark Griffiths
                  Re: Draft Version of M. Griffiths' 1/4/2018 Statement to
         D46                                                                    Griffiths Exhibit 5
                  Government Oversight and Reform Committee, Bates-
                  Stamped INDPLTS_0001279-1280
                  11/3/2017 - Letter to the Editor - Elyria Chronicle, Bates-
         D47                                                                    Griffiths Exhibit 6
                  Stamped INDPLTS_0001114
                  M. Griffiths' Notes Re: Mileage to representatives, Bates-
         D48                                                                    Griffiths Exhibit 7
                  Stamped INDPLTS_0000161-162
                  Lorain Chronicle Letter to the Editor "Gerrymandering
         D49                                                                    Griffiths Exhibit 8
                  Must be Stopped", Bates-Stamped INDPLTS_0001116
                  Warbaugh Campaign - Tally Sheet- Ohio 7th County
         D50                                                                    Griffiths Exhibit 10
                  (Lorain), Bates-Stamped INDPLTS_0003100-3103
                  5/29/2018 - E-Mail chain from Alison Ricker to Hutton
         D51      regarding the lawsuit, Bates-Stamped INDPLTS_0026808-         Hutton Exhibit 1
                  26809
                  Written Statement, Larry Nadler, Bates-Stamped
         D52                                                                    Nadler Exhibit 1
                  INDPLTS_0002909
                  Notice of 30(b)(6) deposition of League of Women Voters
         D53                                                                    Miller Exhibit 1
                  of Ohio
                  Ohio Redistricting Transparency Report The Elephant in
         D54                                                                    Miller Exhibit 2
                  the Room, Bates-Stamped LWVOH_00018400-18421
         D55      Plaintiffs' Privilege Log                                     Miller Exhibit 3
                  Ohio redistricting reform history, Bates-Stamped
         D56                                                                    Miller Exhibit 4
                  LWVOH_0074306
                  11/26/2012 - Letter from Dina Schoomaker and Linda
         D57      Slocum to William Batchelder and Vernon Sykes, Bates-         Miller Exhibit 5
                  Stamped LWVOH_0022920
                  11/25/2014 - Press Release, A. Henkener, C. Turcer,
         D58                                                                    Miller Exhibit 6
                  Bates-Stamped LWVOH_0086183-86184
                  Plaintiffs' responses and objections to legislative
         D59      defendants' first set of interrogatories and first set of     Miller Exhibit 7
                  requests for production of documents



                                                    4
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-8 Filed: 01/18/19 Page: 6 of 7 PAGEID #: 7206



                  4/30/2015 - E-mail chain from A. Henkener to C. Turcer,
         D60                                                                    Miller Exhibit 8
                  R. Gunther, Bates-Stamped LWVOH_0050826-50827
                  7/23/2015 - E-mail chain from A. Henkener to C. Davis,
         D61                                                                    Miller Exhibit 9
                  Bates-Stamped LWVOH_0050401-50404
                  PowerPoint- Ohio Redistricting Competition, Bates-
         D62                                                                    Miller Exhibit 10
                  Stamped LWVOH_0074117-74132
                  Brennan Center for Justice Don't Judge a Book by Its
         D63      Cover Alone document, Bates-Stamped                           Miller Exhibit 11
                  LWVOH_0044874-44875
                  Ohio redistricting competition rules and scoring 2011,
         D64                                                                    Miller Exhibit 12
                  Bates-Stamped LWVOH_0044516-44533
                  Document - Membership Surge Continues Statewide,
         D65                                                                    Miller Exhibit 13
                  Bates-Stamped LWVOH_0099889-99890
                  Individual independent contractor agreement between
                  Ohio Environmental Council Action Fund, Inc. and League
         D66                                                                    Miller Exhibit 17
                  of Women Voters of Ohio, Bates-Stamped
                  LWVOH_0095013-95015
                  Notice of 30(b)(6) Deposition of Ohio State University
         D67                                                                    Oberdorf Exhibit 1
                  College Democrats
                  Notice of 30(b)(6) Deposition of Ohio A. Philip Randolph
         D68                                                                    Washington Exhibit 1
                  Institute
                  11/8/2011 - Election Campaign Report, Bates-Stamped
         D69                                                                    Washington Exhibit 8
                  OAPRI_0000047
                  APRI Columbus Chapter Monthly Report, Bates-Stamped
         D70                                                                    Washington Exhibit 9
                  OAPRI_0000049
                  Letter from David Morgan to the APRI State Educational
         D71                                                                    Washington Exhibit 10
                  Conference, Bates-Stamped OAPRI_0000059
                  12/9/2011 - E-mail from Delores Freeman to Andre
         D72                                                                    Washington Exhibit 11
                  Washington, Bates-Stamped OAPRI_0000066
                  Plaintiff Ohio A. Philip Randolph Institute's responses and
                  objections to legislative defendants' first set of
         D73                                                                    Washington Exhibit 12
                  interrogatories and first set of requests for production of
                  documents
                  12/9/2011 - E-mail from Kimberly Daniels to Andre
         D74                                                                    Washington Exhibit 13
                  Washington, Bates-Stamped OAPRI_0000031
                  Document - The Toledo Federation of Teachers Salutes
         D75      the Ohio A. Philip Randolph Institute, Bates-Stamped          Washington Exhibit 14
                  OAPRI_0000033
                  Letter from Andre Washington to sisters and brothers,
         D76                                                                    Washington Exhibit 15
                  Bates-Stamped OAPRI_0000035-36
                  1/6/2011 - E-mail from Andre Washington to all APRI
         D77                                                                    Washington Exhibit 16
                  chapters, Bates-Stamped OAPRI_0000067-68
                  A Philip Randolph Institute - People Get Ready: 2012 Is
         D78      Coming, Our One Year Plan, Bates-Stamped                      Washington Exhibit 17
                  OAPRI_0000128

                                                    5
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 157-8 Filed: 01/18/19 Page: 7 of 7 PAGEID #: 7207



                  Document - Youngstown APRI chapter, Bates-Stamped
         D79                                                          Washington Exhibit 18
                  OAPRI_0000135
                  Ohio Unity 2018 black voter empowerment campaign,
         D80                                                          Washington Exhibit 19
                  Bates-Stamped OAPRI_0000145



                                                                                     37090082.1




                                               6
